Exhibit 10.14

 

LOGO [g500075img249.jpg]    CLIFFORD CHANCE LLP

EXECUTION VERSION

AVIS BUDGET EMEA LIMITED

AS GUARANTOR

IN FAVOUR OF

DEUTSCHE TRUSTEE COMPANY LIMITED

AS ISSUER SECURITY TRUSTEE

 

 

AVIS EUROPE PAYMENT GUARANTEE

 

 



--------------------------------------------------------------------------------

THIS AVIS EUROPE PAYMENT GUARANTEE is made as a deed on 5 March 2013

BY:

 

(1) AVIS BUDGET EMEA LIMITED (the “Guarantor”) (registered number 03311438)
whose registered office is at Avis Budget House, Park Road, Bracknell, Berkshire
RG12 2EW; in favour of

 

(2) DEUTSCHE TRUSTEE COMPANY LIMITED a company incorporated under the laws of
England and Wales, with company number 00338230, whose registered office is at
Winchester House, 1 Great Winchester Street, London EC2N 2DB, United Kingdom, in
its capacity as Issuer Security Trustee for and on behalf of the Issuer Secured
Creditors (the “Issuer Security Trustee”).

WHEREAS

 

(A) The Issuer has entered into the Issuer Agreements.

 

(B) The Issuer Security Trustee holds the benefit of the Issuer Security for and
on behalf of the Issuer Secured Creditors.

 

1. INTERPRETATION, DEFINITIONS AND CONSTRUCTION

 

1.1 Interpretation

Unless otherwise defined in this Avis Europe Payment Guarantee or the context
requires otherwise, capitalised words and expressions used in this Avis Europe
Payment Guarantee have the meanings ascribed to them in the Master Definitions
Agreement dated on or about the date hereof, and entered into by, amongst
others, the Issuer, the Issuer Security Trustee and the Transaction Agent (the
“Master Definitions Agreement”) (as the same may be amended, varied or
supplemented from time to time).

 

1.2 Definitions

“Issuer Agreements” means each Transaction Document to which the Issuer is party
and pursuant to which it has payment obligations (other than the Issuer
Subordinated Facility Agreement) and the Senior Notes.

“Principal” means the Issuer.

 

1.3 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Avis Europe
Payment Guarantee and those given in the Master Definitions Agreement or any
other Transaction Document, the definitions set out in this Avis Europe Payment
Guarantee will prevail.

 

- 1 -



--------------------------------------------------------------------------------

1.4 Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Avis Europe
Payment Guarantee.

 

2. INCORPORATION OF COMMON TERMS

The Common Terms shall be incorporated by reference into this Avis Europe
Payment Guarantee. If there is any conflict between the Common Terms as
incorporated by reference into this Avis Europe Payment Guarantee and the other
provisions of this Avis Europe Payment Guarantee, the provisions of the
incorporated Common Terms shall prevail to the fullest extent permitted by
applicable law.

 

3. AMENDMENTS

This Avis Europe Payment Guarantee cannot be amended without the consent of the
Parties hereto.

 

4. GUARANTEE

 

4.1 The Guarantor irrevocably and unconditionally:

 

  4.1.1 guarantees to the Issuer Security Trustee the due and punctual
observance and performance by the Issuer of all its payment obligations under or
pursuant to the Issuer Agreements and agrees to pay to the Issuer Security
Trustee from time to time on demand all sums of money which the Issuer is at any
time liable to pay to the Issuer Security Trustee under or pursuant to each
Issuer Agreement and which have become due and payable but have not been paid at
the time such demand is made;

 

  4.1.2 undertakes with the Issuer Security Trustee that whenever the Issuer
does not pay any amount when due under or in connection with any Issuer
Agreement the Guarantor shall immediately on demand pay that amount as if it was
the principal obligor; and

 

  4.1.3 agrees with the Issuer Security Trustee that if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify the Issuer Security Trustee
immediately on demand against any cost, loss or liability it incurs as a result
of the Issuer not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Issuer Agreement on
the date when it would have been due. The amount payable by the Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
Clause 4 if the amount claimed had been recoverable on the basis of a guarantee.

 

- 2 -



--------------------------------------------------------------------------------

4.2 The provisions of clause 27.2.1 (Limited recourse against the Issuer) of the
Framework Agreement shall not be taken into consideration when determining the
amounts due and payable by the Issuer under Clauses 4.1.1 and 4.1.2 above.

 

4.3 If the Issuer Security Trustee makes a demand under this Avis Europe Payment
Guarantee, the Guarantor shall pay interest on each sum demanded (before and
after any judgment and to the extent, interest at the default rate is not
otherwise being paid on such sum(s)) from the date of demand until the date of
payment calculated on a daily basis at the rate determined in accordance with
the provisions of the relevant Issuer Agreement provided that the Guarantor
shall not pay such interest where the Issuer Security Trustee has credited
amounts received from the Guarantor to a suspense account pursuant to Clause
8.2. Any interest accruing under this Clause 4.3 shall be immediately due and
payable by the Guarantor on demand by the Issuer Security Trustee. If such
interest is unpaid, it will be compounded but will remain immediately due and
payable.

 

5. PRESERVATION OF RIGHTS

 

5.1 The obligations of the Guarantor contained in this Avis Europe Payment
Guarantee shall be in addition to and independent of every other security which
the Issuer Security Trustee may at any time hold in respect of the Principal’s
obligations under any Issuer Agreement.

 

5.2 Neither the obligations of the Guarantor contained in this Avis Europe
Payment Guarantee nor the rights, powers and remedies conferred in respect of
the Guarantor upon the Issuer Security Trustee by this Avis Europe Payment
Guarantee or by law shall be discharged, impaired or otherwise affected by:

 

  5.2.1 any insolvency or similar proceedings;

 

  5.2.2 any of the obligations of the Principal or any other person under an
Issuer Agreement or any other document or under any other security relating to
an Issuer Agreement or such other document being or becoming illegal, invalid,
unenforceable or ineffective in any respect;

 

  5.2.3 any time, waiver or consent granted to, or composition with, the
Principal or other person;

 

  5.2.4 any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of an Issuer
Agreement or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under an Issuer Agreement or other document or
any variation, waiver or release of, any obligation of the Principal or any
other person under an Issuer Agreement or under any other security;

 

  5.2.5 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Principal or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

- 3 -



--------------------------------------------------------------------------------

  5.2.6 any failure to take, or fully to take, any security contemplated by an
Issuer Agreement or otherwise agreed to be taken in respect of the Principal’s
obligations under an Issuer Agreement;

 

  5.2.7 any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of the
Principal’s obligations under an Issuer Agreement;

 

  5.2.8 any other act, event or omission which, but for this Clause 5.2, might
operate to discharge, impair or otherwise affect any of the obligations of the
Guarantor contained in this Avis Europe Payment Guarantee or any of the rights,
powers or remedies conferred upon the Issuer Security Trustee by an Issuer
Agreement, this Avis Europe Payment Guarantee or by law;

 

  5.2.9 the release of the Principal or any other person under the terms of any
composition or arrangement with any creditor of the Principal; or

 

  5.2.10 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Principal or any other
person.

 

5.3 Any settlement or discharge given by the Issuer Security Trustee to the
Guarantor in respect of the Guarantor’s obligations under this Avis Europe
Payment Guarantee or any other agreement reached between the Issuer Security
Trustee and the Guarantor in relation to it shall be, and be deemed always to
have been, void if any act on the faith of which the Issuer Security Trustee
gave the Guarantor that settlement or discharge or entered into that agreement
is subsequently avoided by or in pursuance of any provision of law.

 

5.4 The Issuer Security Trustee shall not be obliged before exercising any of
the rights, powers or remedies conferred upon it in respect of the Guarantor by
this Avis Europe Payment Guarantee or by law:

 

  5.4.1 to make any demand of the Principal;

 

  5.4.2 to take any action or obtain judgment in any court against the
Principal;

 

  5.4.3 to make or file any claim or proof in a winding-up or dissolution of the
Principal;

 

  5.4.4 to enforce or seek to enforce any security taken in respect of any of
the obligations of the Principal under an Issuer Agreement; or

 

  5.4.5 to claim any contribution from any other guarantor of the Principal’s
obligations under an Issuer Agreement.

 

5.5 The Guarantor agrees that, so long as the Principal is under any actual or
contingent payment obligations under an Issuer Agreement, the Guarantor shall
not exercise any rights which the Guarantor may at any time have by reason of
performance by it of its obligations under this Avis Europe Payment Guarantee:

 

  5.5.1 to be indemnified by the Principal or to receive any collateral from the
Principal; and/or

 

- 4 -



--------------------------------------------------------------------------------

  5.5.2 to claim any contribution from any other guarantor of the Principal’s
obligations under an Issuer Agreement; and/or

 

  5.5.3 to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Issuer Security Trustee under an
Issuer Agreement or of any other security taken pursuant to, or in connection
with, an Issuer Agreement by the Issuer Security Trustee.

 

6. PAYMENTS

 

6.1 The provisions of an Issuer Agreement relating to the payments to be made
under it (including, without limitation, those regulating what is to happen if
the Principal is required by law to make a deduction or withholding from any
such payment) shall apply mutatis mutandis to payments to be made under this
Avis Europe Payment Guarantee.

 

6.2 The Issuer Security Trustee may make a demand under or pursuant to this Avis
Europe Payment Guarantee in the form of Schedule 1 of this Avis Europe Payment
Guarantee only when so directed in accordance with paragraph 8 of the Issuer
Intercreditor Terms.

 

7. CONTINUING SECURITY

This Avis Europe Payment Guarantee is a continuing guarantee and will extend to
the ultimate balance of sums payable by the Principal under the Issuer
Agreements, regardless of any intermediate payment or discharge in whole or in
part.

 

8. APPROPRIATIONS

Until all amounts which may be or become payable by the Principal under or in
connection with the Issuer Agreements have been irrevocably paid in full, the
Issuer Security Trustee may:

 

8.1 refrain from applying or enforcing any other moneys, security or rights held
or received by it in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

 

8.2 hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor’s liability under this Avis Europe
Payment Guarantee.

 

9. REINSTATEMENT

If any discharge, release or arrangement (whether in respect of the obligations
of the Principal or any security for those obligations or otherwise) is made by
the Issuer Security Trustee in whole or in part on the basis of any payment,
security or other disposition which is avoided or must be restored in
insolvency, liquidation, administration or otherwise, without limitation, then
the liability of the Guarantor under this Avis Europe Payment Guarantee will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.

 

- 5 -



--------------------------------------------------------------------------------

10. IMMEDIATE RECOURSE

The Guarantor waives any right it may have of first requiring the Issuer
Security Trustee (or any trustee or agent on its behalf) to proceed against or
enforce any other right or security or claim payment from any person before
claiming from the Guarantor under this Avis Europe Payment Guarantee. This
waiver applies irrespective of any law or any provision of an Issuer Agreement
to the contrary.

 

11. COSTS AND EXPENSES

All the Issuer Security Trustee’s costs, liabilities and expenses (including
legal fees, stamp duties and any value added tax) incurred in connection with
the enforcement of this Avis Europe Payment Guarantee or otherwise in relation
to it, shall be reimbursed by the Guarantor on demand on a full indemnity basis
together with interest from the date such costs, liabilities and expenses were
incurred to the date of payment at such rates as the Issuer Security Trustee may
reasonably determine.

 

12. REPRESENTATIONS AND WARRANTIES

The Guarantor represents and warrants that: (i) it is not resident in Ireland,
(ii) the obligations of the Guarantor under this Avis Europe Payment Guarantee
will not be performed in Ireland and that any payment made under this Avis
Europe Payment Guarantee will be paid outside of Ireland; (iii) it will not
receive any direct or indirect payment in consideration for guaranteeing or
indemnifying any of the obligations of the Issuer under the Transaction
Documents pursuant to this Avis Europe Payment Guarantee; and (iv) it will not
carry on any non-life insurance business (which is prohibited under the European
Communities (Non-Life Insurance) Regulations 1976 of Ireland without an
authorisation) or carry on any guarantee assurance business (which is prohibited
under the Markets in Financial Instruments and Miscellaneous Provisions Act 2007
of Ireland without an authorisation) in Ireland unless in each case it is the
holder of an authorisation or exemption to do so.

 

13. GOVERNING LAW

This Avis Europe Payment Guarantee and the construction, validity and
performance of this Avis Europe Payment Guarantee shall be governed by English
law.

 

14. JURISDICTION

 

14.1 English courts

The courts of England have exclusive jurisdiction to settle any Dispute.

 

14.2 Convenient Forum

The Guarantor agrees that the courts of England are the most appropriate and
convenient courts to settle Disputes between it and the Issuer Security Trustee
and, accordingly, that it will not argue to the contrary.

 

- 6 -



--------------------------------------------------------------------------------

14.3 Jurisdiction

Clause 14.1 (English courts) is for the benefit of the Issuer Security Trustee
for the purpose of this Clause 14. As a result the Guarantor acknowledges that
Clause 14.1 (English courts), does not prevent the Issuer Security Trustee from
taking any Proceedings in any other courts with jurisdiction. To the extent
allowed by law, the Issuer Security Trustee may take concurrent Proceedings in
any number of jurisdictions.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Avis Europe Payment Guarantee has been executed as a
deed by the Guarantor and the Issuer Security Trustee and is intended to be and
is hereby delivered by it as a deed on the date specified above.

AVIS BUDGET EMEA LIMITED

 

/s/ Stuart Fillingham

    Signature of Director

Stuart Fillingham

    Name of Director in the presence of    

/s/ Judith Nicholson

    Signature of witness

Judith Nicholson

    Name of witness

Avis House, Park Road

    Address of witness

Bracknell RS12 2EW

   

 

   

 

   

Company Secretary

    Occupation of witness

THE COMMON SEAL OF

DEUTSCHE TRUSTEE COMPANY LIMITED

was affixed to this Deed in the presence of:

 

Associate Director: /s/ Nick Rogivue Associate Director: /s/ Clive Rakestrow

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE 1

DEMAND NOTICE UNDER THE AVIS EUROPE PAYMENT GUARANTEE

This Demand Notice is served pursuant to the terms of the Avis Europe Payment
Guarantee (the “Avis Europe Payment Guarantee”), dated as of [—] granted by AVIS
BUDGET EMEA LIMITED (the “Guarantor”) in favour of DEUTSCHE TRUSTEE COMPANY
LIMITED as Issuer Security Trustee for and on behalf of the issuer secured
creditors (the “Issuer Security Trustee”).

The undersigned, a duly authorised officer of the Issuer Security Trustee,
hereby certifies to the Guarantor as follows:

1. [                            ] is the Issuer Security Trustee under the
Guarantee.

2. The Issuer Security Trustee has been instructed to make a Demand (the
“Demand”) under the Avis Europe Payment Guarantee in an amount equal to Euro
             in accordance with Clause 4 of the Avis Europe Payment Guarantee.

Payment by the Guarantor pursuant to this Demand shall be made to

ABA Number                                          
                               ,

Account Number                                              ,

Attention:                                          
                                       ,

Re:                                                                    .

IN WITNESS WHEREOF, the [—] has executed and delivered this demand notice on
this      day of         ,             .

Issuer Security Trustee

 

By: Name: Title: By: Name: Title:

 

- 9 -